Per Curiam :
The three orders of the Special Term from which the appeals are taken were made in a single application. The plaintiff, a judgment creditor of the defendant Edward J. Woolsey, brought this action to declare a conveyance from that defendant to the defendant Kate T. Woolsey void as against his judgment. When the cause was brought on for trial the defendants’ counsel entered into a stipulation for judgment in plaintiff’s favor, unless the defendants made a certain payment by a specified time. Default having been made in such payment, a decision was rendered on the stipulation and the decision, and the stipulation filed in the office of the clerk. Subsequently the defendant satisfied plaintiff’s claim, and an order was made discontinuing the action and canceling the Us pendens. Thereupon tlie defendant Kate T. Woolsey, on an affidavit that the stipulation was unauthorized by her and tended to cast discredit on her defense, applied for an order directing that all the papers in the *54action on file in the clerk’s office be taken therefrom and be delivered to her. 'This application was granted against the opposition of the plaintiff; and is the first order appealed from. This order did not. recite the plaintiff’s opposing affidavit, so the plaintiff moved to-resettle it in this respect. This motion was denied, and the order denying the motion is the second order appealed from. After this the defendant moved to reform the original order by recitingtin it the plaintiff’s affidavit and also by incorporating therein a direction that the affidavit should not be filed. The order .granting this motion is the third order appealed from.
Assuming the power of the court to remove its records from the clerk’s office for the purpose of destruction, it is apparent that it is a power to be exercised with the greatest caution, and only in the most exceptional ■ cases. Of course affidavits and documents not properly part of the records of the court and filed by mistake would properly be directed to be removed. So, also, the court should not suffer its records to. be used to publish libels, and scandalous. ■ accusations wholly irrelevant to the cause should be suppressed. But no such case is presented here. The documents sought to be-removed were part of the regular records made in the action. They contained no aspersion. on the defendant, save that which it was. necessary to charge in the complaint, and that not necessarily affecting her character. The reason assigned as a ground for the removal is too trivial to justify discussion. But the dominant consideration is that the papers were entirely germane to the litigation, and contained nothing irrelevant thereto. In such a case the records should not be destroyed.
The three-orders appealed from should be reversed, with ten dollars costs- and disbursements, and the original motion denied, with ten dollars costs.
All concurred.
Orders appealed from reversed, with ten dollars costs and disbursements, and original motion denied, with ten dollars costs.